Citation Nr: 1437228	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  11-20 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida



THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred from April 20, 2010, to April 21, 2010, for treatment for a stroke.  



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1997 to December 2001 and from March 2003 to June 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida.  

A review of the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files reveals additional relevant records located in VBMS.  

The Board notes that the Veteran has submitted documents indicating that he continues to receive bills and collection notices that identify amounts owed for services received from April 17 to April 19, 2010.  The May 2011 statement of the case reflects that VA payment was approved from April 17 to April 19, 2010.  This matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran received inpatient treatment from Shands Hospital from April 17, 2010, until his discharge on April 21, 2010.  VA has refused to pay for treatment received from April 20 to April 21, 2010, alleging that the Veteran was stable enough to safely transfer to a VA medical center for on-going inpatient care.  

This appeal must be remanded for further development.  Unless a non-VA facility makes and documents reasonable attempts to request transfer of a veteran to a VA facility and the transfer is not accepted, VA will not approve claims for payment or reimbursement for the costs of emergency treatment not previously authorized beyond the date on which the medical emergency ended.  38 C.F.R. § 17.121 (2013).  For this purpose, an emergency ends when the designated VA clinician at the VA facility has determined that, based on sound medical judgment, the Veteran who received that emergency treatment could have been transferred from the non-VA facility to a VA medical center for continuation of treatment.  Id.  Although this regulation requires that a VA physician determine when a medical emergency has ended, it also requires that the Board make a factual determination as to whether the physician has exercised sound medical judgment in arriving at his or her decision.  Bellezza v. Principi, 16 Vet. App. 145, 149 (2002).  Because the record on appeal is incomplete, the Board cannot make the required determination, and remand is necessary to ensure all relevant records are associated with the claims file.  

It is noted that forms on file indicate that a medical determination was made that the emergency was over as of April 20 and that the Veteran could have been transferred at that point.  The medical reasoning for that determination is not clearly set out however, and records from Shands suggest that as of the 20th there was still concern with mico emboli "seen on TCD."  It has not been indicated whether this finding was considered in the VA opinion that was reportedly rendered.  Moreover, there is a November 2011 statement on file from a VA physician noting the history and noting "[i]t is my understanding that it was medically necessary for patient to be treated at Shands after his stroke and after receiving TPA."  Again, the medical rationale sufficient for adjudicating this claim is not on file nor is it clear if this physician reviewed any pertinent records.

Additionally, sound medical judgment requires, at a minimum, that the VA physician making the determination examine and account for available medical records.  Id. at 150.  Review of the Veteran's VBMS paperless claims file shows that there appear to be additional relevant treatment records from Shands Hospital that are not associated with the paper claims file related to the Veteran's claim for reimbursement of medical expenses.  As a result, the Board finds that a new opinion as to whether the Veteran stabilized prior to his discharge on April 21, 2010, is warranted, to include review of all relevant records.

Accordingly, the case is REMANDED for the following action:

1.  With the assistance of the Veteran as necessary, request that Shands Hospital provide any and all documentation related to any attempts made during the Veteran's April 2010 inpatient treatment to transfer the Veteran to a VA facility.  Any records related to whether the Veteran was stable for transfer should also be requested.  The AOJ should also request that Shands provide a negative response if no such records exist.  

All attempts to obtain such records must be documented in the claims file.  If the AOJ cannot locate such records, the AOJ must: (a) notify the claimant and his representative of the specific records that it is unable to obtain; (b) explain the efforts the AOJ has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant and his representative must then be given an opportunity to respond.

2.  Associate the April 2010 initial decision in this matter with the claims file.  

3.  Obtain and associate with the file any VA medical opinions related to the issue on appeal, to include the opinion referenced in the May 2011 statement of the case.  

4.  After completing the development above and associating any additional records with the claims file, take appropriate steps to either associate with the paper claims file all records from Shands Hospital associated with the Veteran's VBMS paperless file or to otherwise make such records available to an appropriate VA clinician.  The clinician must review the claims file, including all records from Shands Hospital and the November 2011 opinion by Dr. J.W.B., and document such review in his or her report.  The clinician is asked to provide an opinion based on sound medical judgment as to whether the Veteran's condition stabilized prior to his discharge on April 21, 2010, such that he could have been transferred to a VA medical center for continuation of treatment.  The clinician must provide a detailed explanation for his or her opinion, including a discussion of the facts of this case and any medical studies or literature relied upon.

5.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and provide an appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



